DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/6/20 has been entered.

Response to Arguments
                                           Response: 35 U.S.C.  § 103
1.    Applicants argue:
“Independent Claim 12 includes similar amendments. According to independent Claim 1 as amended, fixed duration candidates are determined for the time windows by comparing one or more of the semi-analytic solutions (SASs) with numerical solutions for a plurality of contingencies. The fixed duration candidate having the shortest duration is selected as the fixed duration for each of the plurality of time windows. Such embodiments are described, for example, with reference to FIG. 4 in paragraphs 49-51 of the present application as published as U. S. Patent Publication No. 2017/0153682, which are reproduced below:
FIG. 4 illustrates a method 400 of determining a maximum duration Tmax, according to an embodiment of the present disclosure. The maximum duration Tmax may be determined to be used for fixed time windows such that all the SASs for the state variables of a power system remain accurate within the time windows. The method 400 may be performed offline at step 113 of the method 100, for example.

The method 400 starts at step 410, where two indices i and j are each initialized to one. At step 420, the method 400 obtains the post-contingency state of an i* contingency of a power system, out of a total number I of credible contingencies for the power system, for example. The post contingency state may be obtained from a numerical integration of the system.


At step 450, if the index j is less than a predetermined number J (say three), the method 400 moves to step 460, where the index j is incremented and a random variation is added to the initial condition. Steps 430-460 are repeated until the index j equals the predetermined number J. At step 470, if the index i is less than the number I of credible contingencies, the method 400 increments i at step 480 and repeats step 420-470 until the index i equals the number I of credible contingencies. At step 490. the maximum duration Tmax is chosen to be less than the minimum Tmax.i.i stored, for all i and i. Thus, the method 400 may determine a conservative maximum duration Tmax for a power system by simulating the power system under a plurality of contingencies and a plurality of initial conditions for each contingency. (Emphasis added).

In rejecting independent Claims 1 and 12, the Final Action cites the bullet points on page 4 of Duan and the Offline/Online approach described on page 7 of Duan as disclosing the use of a repeatable time window T used in each SAS. (Final Action, pages 4 and 9). Independent Claims 1 and 12 have been amended, however, to provide additional clarification with how the length of the time window is determined. According to independent Claims 1 and 12, multiple candidates for the length are determined by comparing one or more of the SASs with numerical solutions for a plurality of contingencies. The fixed duration candidate having the shortest duration is selected as the fixed duration for each of the plurality of time windows.
In contrast, Duan explains that the length of the time interval T is determined based on a divergence indicator, which is defined as the derivative of the highest order LAD component. (Duan, page 9). A radius of convergence R is determined as described on page 10 of Duan and the length of the interval T is selected to be less than R.
Thus, Duan does not provide any description of determining multiple candidates for the time window fixed duration by comparing one or more SASs with numerical solutions for a plurality of contingencies and then selecting the candidate with the shortest duration to use as the (Remarks: pages 7-8)

2.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that on Pgs. 14-15 of the Duan et al. reference, it shows in the graph and the table, that there are a plurality of fixed duration candidates that are being determined for a plurality of time windows by comparing at least one SAS to a numerical solution.  In the Table shown on Pg. 15, it shows that the maximum time window is proportional to the smallest time constant of the 3 machines 9-bus system.  Also, the examiner considers the comparison between the Multi-step Laplace Adomian Decomposition (MLAD) to be the semi-analytic solution, since the Adomian Decomposition Method is a type of semi-analytical solution, see paragraph [0034] of the specification.  This demonstrates that there is a comparison between at least one of a plurality of SASs to a numerical solution, where a plurality of fixed duration candidates are determined.

3.    Examiner Response:
The Applicant’s arguments on pages 7-9 with respect to the limitation of claim 16 that states “selecting the one of the plurality of fixed duration candidates having a shortest duration as the fixed duration for each of the plurality of time windows” have been considered but are moot because the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 6-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one of the plurality of fixed duration candidates" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the one of the plurality of fixed duration candidates" in line 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Finding a Semi-Analytical Solution of Power System DAE for Fast Time-Domain Simulation, written by Duan et al. (from IDS dated 12/1/15) in view of online reference Statistical Analysis of High Sample Rate Time-Series Data for Power System Stability Assessment, written by Ghanavati.

With respect to claim 1, Duan et al. discloses “A method of operating a power system” as [Duan et al. (Pg. 3, last bullet, “However, a DAE solution may be, etc.”, Pg. 4, Idea, 1st – 4th bullet, “Find an expression of a semi-analytical solution (SAS), etc.”)];
“deriving a plurality of semi-analytic solutions (SASs), wherein each of the plurality of  SASs relates to at least one of a plurality of power system state variables” as [Duan et al. (Pg. 4, Idea, Pg. 4, Idea, 1st – 2nd bullet, “Find an expression of a semi-analytical solution (SAS), etc.”, Pg. 12, Implementation of the Proposal Method)];
“evaluating, with a plurality of processors, the plurality of SASs in parallel and consecutively over a plurality of time windows” as [Duan et al. (Pg. 4, Idea, 1st – 4th bullet, “Find an expression of a semi-analytical solution (SAS), etc.”, Pg. 12, Implementation of the Proposal Method)];
“determining a plurality of fixed duration candidates for the plurality of time windows by comparing at least one of the plurality of SASs to numerical solutions for a plurality of Examiner’s interpretation:  The examiner considers the comparison between the Multi-step Laplace Adomian Decomposition (MLAD) to be the semi-analytic solution, since the Adomian Decomposition Method is a type of semi-analytical solution, see paragraph [0034] of the specification.  Also, the graphs and Table shown on pages 14-15, show the comparison of at least one SAS to a numerical solution, where a plurality of fixed duration candidates are determined.  In the Table shown on Pg. 15, it shows that the maximum time window is proportional to the smallest time constant of the 3 machines 9-bus system;
“and controlling at least one power system element based on the evaluation of at least one of the SASs” as [Duan et al. (Pg. 4, Idea, 1st – 4th bullet, “Find an expression of a semi-analytical solution (SAS), etc.”, Pg. 14, IEEE 3 –machines 9-bus system, Pg. 15, IEEE 3 –machines 9-bus system)] Examiner’s interpretation: The IEEE 3–machines 9-bus system is being analyzed in a case study.  The examiner considers the IEEE 3 –machines 9-bus system to be the power system element, since the IEEE 3 –machines 9-bus system is a power system and a power system element is within a power system.  Also, the case study that is being done on the IEEE 3–machines 9-bus system, demonstrates that a power system element is being controlled based on the evaluation of at least one SASs, since the case study takes into account the two stage approach of the offline and online stages, where the IEEE 3–machines 9-bus system is used to validate the two stage approach for power system simulation;
While Duan et al. teaches “determining a plurality of fixed duration candidates for the plurality of time windows by comparing at least one of the plurality of SASs to numerical solutions for a plurality of contingencies of the power system and selecting a length of the time 
Ghanavati discloses “selecting the one of the plurality of fixed duration candidates having a shortest duration as the fixed duration for each of the plurality of time windows” as [Ghanavati (Pgs. 29-30, last paragraph, “Using autocorrelation as an early, etc.”, Fig. 2.3)] Examiner’s interpretation: The examiner considers the selected time lag to be the selected fixed duration of the plurality of fixed duration candidates, since the time lag is used to determine an early warning signal of a negative event of a power system;
Duan et al. and Ghanavati are analogous art because they are from the same field endeavor of analyzing a power system.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Duan et al. of determining a plurality of fixed duration candidates for the plurality of time windows by comparing at least one of the plurality of SASs to numerical solutions for a plurality of contingencies of the power system by incorporating selecting the one of the plurality of fixed duration candidates having a shortest duration as the fixed duration for each of the plurality of time windows as taught by Ghanavati  for the purpose of n providing evidence for the occurrence of critical slowing down (CSD) in power systems using a comprehensive analytical and numerical study.
The motivation for doing so would have been because Ghanavati teaches that by providing evidence for the occurrence of critical slowing down (CSD) in power systems using a comprehensive analytical and numerical study, the ability to improve situational awareness in st – 4th paragraph, “The motivation for this research, etc.”).

With respect to claim 2, the combination of Duan et al. and Ghanavati discloses the method of claim 1 above, and Duan et al. further discloses ““wherein the at least one power system element includes one or more generators, switches, transformers, capacitors, or power-consuming loads.” as [Duan et al. (Pg. 14, IEEE 3 machines 9-bus system, Pg. 16, IEEE 10-machines 39-bus system)];

With respect to claim 3, the combination of Duan et al. and Ghanavati discloses the method of claim 1 above, and Duan et al. further discloses “wherein each of the plurality of SASs is a summation of a plurality of terms” as [Duan et al. (Pg. 4, Idea, offline 1st – 4th bullet, “Find an expression of a semi-analytical solution (SAS), etc.”)];
“each of the plurality of terms comprises a plurality of computing units” as [Duan et al. (Pg. 12, Implementation of the Proposal Method)];

With respect to claim 4, the combination of Duan et al. and Ghanavati discloses the method of claim 1 above, and Duan et al. further discloses “wherein deriving a plurality of SASs comprises: generating a model of the power system” as [Duan et al. (Pg. 21, Conclusion, 1st – 3rd bullet, “The new LAD based method, etc.”, Pg. 22, “The new method can be applied, etc.”)];
“and applying an Adomian decomposition method to the model.” as [Duan et al. (Pg. 2, subsections 1-3 of bullet 2, “Introduction of LAD (Laplace Adomian Decomposition), Pg. 5 

With respect to claim 6, the combination of Duan et al. and Ghanavati discloses the method of claim 1 above, and Duan et al. further discloses “determining an indicator and a maximum threshold for the indicator by evaluating last terms of the plurality of SASs, respectively, for a plurality of contingencies of the power system and a plurality of initial conditions for each contingency” as [Duan et al. (Pg. 9, Choosing the length of T, 2nd bullet Divergence Indicator)];
“and adaptively varying durations of the plurality of time windows by comparing the indicator to the maximum threshold during each of the plurality of time windows.” as [Duan et al. (Pg. 10, Tmax vs. System Parameters, 1st – 6th bullet, “The relation between system parameters, etc.”)];

With respect to claim 7, the combination of Duan et al. and Ghanavati discloses the method of claim 6 above, and Duan et al. further discloses “wherein the indicator is a magnitude of one of the last terms of each of the plurality of SASs, respectively.” as [Duan et al. (Pg. 9, Choosing the length of T, 2nd bullet Divergence Indicator)];

With respect to claim 8, the combination of Duan et al. and Ghanavati discloses the method of claim 1 above, and Duan et al. further discloses “obtaining, from a numerical simulation of the power system, initial conditions for evaluating the plurality of SASs in a first T)];
“and for each subsequent one of the time windows, using ending states of at least one of the plurality of SASs in a preceding one of the time windows as initial conditions for evaluating the plurality of SASs in the subsequent one of the time window.” as [Duan et al. (Pg. 7, 2-Stage Approach, #2 Online plug values into SAS for each T)];

With respect to claim 9, the combination of Duan et al. and Ghanavati discloses the method of claim 1 above, and Duan et al. further discloses “ending the evaluating of each of the plurality of SASs when a total duration of the plurality of time windows is equal to or greater than a predetermined simulation time period.” as [Duan et al. (Pg.12, Implementation of the Proposal Method, Offline and Online)];

With respect to claim 10, the combination of Duan et al. and Ghanavati discloses the method of claim 1 above, and Duan et al. further discloses “generating state trajectories for the power system state variables by combining the evaluations of two or more of the plurality of SASs from consecutive ones of the time windows.” as [Duan et al. (Pg. 7, 2-Stage Approach, #2 Online plug values into SAS for each T, Pg. 12, Implementation of the Proposal Method, Offline and Online)];

With respect to claim 11, the combination of Duan et al. and Ghanavati discloses the method of claim 1 above, and Duan et al. further discloses “wherein deriving the plurality of SASs is performed during an offline stage prior to a contingency of the power system” as [Duan 
“and evaluating each of the plurality of SASs is performed during an online stage following the contingency.” as [Duan et al. (Pg. Pg. 7, 2-Stage Approach, #2 online, Pg. 12, Implementation of the Proposal Method, Online)];

6.	Claims 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Finding a Semi-Analytical Solution of Power System DAE for Fast Time-Domain Simulation, written by Duan et al. (from IDS dated 12/1/15), online reference Statistical Analysis of High Sample Rate Time-Series Data for Power System Stability Assessment, written by Ghanavati in view of online reference Multimachine System Transient Stability Improvement using Transient Power System Stabilizers (TPSS), written by Musaazi et al.

With respect to claim 12, Duan et al. “A system” as [Duan et al. (Pg. 5 Laplace Adomian Decomposition (lad), 1ST BULLTE, “Swing equation for a single-Machine-Infinite-Bus (SMIB) system”, Pg. 14, IEEE 3-machines 9-bus system)];
“a power system” as [Duan et al. (Pg. 14, IEEE 3-machines 9-bus system, Pg. 16, IEEE 10-machines 39-bus system)];
“evaluating a plurality of semi-analytic solutions (SASs) in parallel and consecutively over a plurality of time windows” as [Duan et al. (Pg. 4, Idea, 1st – 4th bullet, “Find an expression of a semi-analytical solution (SAS), etc.”, Pg. 12, Implementation of the Proposal Method)];
“wherein each of the plurality of SASs relates to at least one of a plurality of power system state variables” as [Duan et al. (Pg. 4, Idea, Pg. 4, Idea, 1st – 2nd bullet, “Find an 
“determining a plurality of fixed duration candidates for the plurality of time windows by comparing at least one of the plurality of SASs to numerical solutions for a plurality of contingencies of the power system and a plurality of initial conditions for each of the plurality of contingencies” as [Duan et al. (Pgs. 14-15, IEEE 3-machines 9-bus system,)] Examiner’s interpretation:  The examiner considers the comparison between the Multi-step Laplace Adomian Decomposition (MLAD) to be the semi-analytic solution, since the Adomian Decomposition Method is a type of semi-analytical solution, see paragraph [0034] of the specification.  Also, the graphs and Table shown on pages 14-15, show the comparison of at least one SAS to a numerical solution, where a plurality of fixed duration candidates are determined.  In the Table shown on Pg. 15, it shows that the maximum time window is proportional to the smallest time constant of the 3 machines 9-bus system;
“and generating a control signal to control at least one element of the power system based on the evaluation of at least one of the plurality of SASs.” as [Duan et al. (Pg. 4, Idea, 1st – 4th bullet, “Find an expression of a semi-analytical solution (SAS), etc.”, Pg. 14, IEEE 3 –machines 9-bus system, Pg. 15, IEEE 3 –machines 9-bus system)] Examiner’s interpretation: The IEEE 3–machines 9-bus system is being analyzed in a case study.  The examiner considers the IEEE 3 –machines 9-bus system to be the power system element, since the IEEE 3 –machines 9-bus system is a power system and a power system element is within a power system.  Also, the case study that is being done on the IEEE 3–machines 9-bus system, demonstrates that a power system element is being controlled based on the evaluation of at least one SASs, since the case study takes into account the two stage approach of the offline and online stages, where the IEEE 
While Duan et al. teaches “determining a plurality of fixed duration candidates for the plurality of time windows by comparing at least one of the plurality of SASs to numerical solutions for a plurality of contingencies of the power system and selecting a length of the time window based on the divergence indicator, Duan et al. does not explicitly “selecting the one of the plurality of fixed duration candidates having a shortest duration as the fixed duration for each of the plurality of time windows”
Ghanavati discloses “selecting the one of the plurality of fixed duration candidates having a shortest duration as the fixed duration for each of the plurality of time windows” as [Ghanavati (Pgs. 29-30, last paragraph, “Using autocorrelation as an early, etc.”, Fig. 2.3)] Examiner’s interpretation: The examiner considers the selected time lag to be the selected fixed duration of the plurality of fixed duration candidates, since the time lag is used to determine an early warning signal of a negative event of a power system;
Duan et al. and Ghanavati are analogous art because they are from the same field endeavor of analyzing a power system.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Duan et al. of determining a plurality of fixed duration candidates for the plurality of time windows by comparing at least one of the plurality of SASs to numerical solutions for a plurality of contingencies of the power system by incorporating selecting the one of the plurality of fixed duration candidates having a shortest duration as the fixed duration for each of the plurality of time windows as taught by Ghanavati  
The motivation for doing so would have been because Ghanavati teaches that by providing evidence for the occurrence of critical slowing down (CSD) in power systems using a comprehensive analytical and numerical study, the ability to improve situational awareness in power systems can be accomplished (Ghanavati (Abstract, 1st – 4th paragraph, “The motivation for this research, etc.”).
While the combination of Duan et al. and Ghanavati teaches having a power system element of the power system and evaluating the SAS’s of the generators in parallel on concurrent computers, Duan and Ghanavati do not explicitly disclose “and a computer system, the computer system comprising a plurality of processors and a memory coupled to the plurality of processors, the memory comprising computer readable program code stored therein that when executed by the plurality of processors causes the plurality of processors to perform operations”
Musaazi et al. discloses “and a computer system, the computer system comprising a plurality of processors and a memory coupled to the plurality of processors, the memory comprising computer readable program code stored therein that when executed by the plurality of processors causes the plurality of processors to perform operations” as [Musaazi et al. (Pg. 36, left col., 2nd paragraph, “Equation 5 exhibits a simple nonlinear, etc.”, Pg. 36, Test results, 1st – 2nd paragraph, “Test have been carried out, etc.”)];
Duan et al., Ghanavati and Musaazi et al. are analogous art because they are from the same field endeavor of analyzing a power system.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Duan et al. and Ghanavati of having a 
The motivation for doing so would have been because Musaazi et al. teaches that by having a computer to control the tests that are being carried out on micromachine, the ability to transient behavior of a multimachine system can be accomplished (Musaazi et al. (Abstract, Pg. 36, Test results, 1st paragraph, “Test have been carried out, etc.”).

With respect to claim 13, the combination of Duan et al., Ghanavati and Musaazi et al. discloses the system of claim 12 above, and Duan et al. further discloses “adaptively varying durations of the plurality of time windows by comparing an indicator to a predetermined maximum threshold during each of the plurality of time windows” as [Duan et al. (Pg. 10, Tmax vs. System Parameters, 1st – 6th bullet, “The relation between system parameters, etc.”)];
“wherein the indicator is a magnitude of one of last terms of the plurality of SASs, respectively.” as [Duan et al. (Pg. 9, Choosing the length of T, 2nd bullet Divergence Indicator)];

With respect to claim 14, the combination of Duan et al., Ghanavati and Musaazi et al. discloses the system of claim 12 above, and Duan et al. further discloses “obtaining, from a numerical simulation of the power system, initial conditions for evaluating the plurality of SASs T)];
“and for each subsequent one of the plurality of time window windows, using ending states of at least one of the plurality of SASs in a preceding one of the plurality of time window windows as initial conditions for evaluating the plurality of SASs in the subsequent one of the plurality of time window windows.” as [Duan et al. (Pg. 7, 2-Stage Approach, #2 Online plug values into SAS for each T)];

With respect to claim 15, the combination of Duan et al., Ghanavati and Musaazi et al. discloses the system of claim 12 above, and Duan et al. further discloses “ending the evaluating each of the plurality of SASs when a total duration of the plurality of time windows is equal to or greater than a predetermined simulation time period.” as [Duan et al. (Pg.12, Implementation of the Proposal Method, Offline and Online)];

With respect to claim 16, the combination of Duan et al., Ghanavati and Musaazi et al. discloses the system of claim 12 above, and Duan et al. further discloses “generating state trajectories for the power system state variables by combining evaluations of two or more of the plurality of SASs from consecutive ones of the plurality of time windows.” as [Duan et al. (Pg. 7, 2-Stage Approach, #2 Online plug values into SAS for each T, Pg. 12, Implementation of the Proposal Method, Offline and Online)];

With respect to claim 17, the combination of Duan et al., Ghanavati and Musaazi et al. discloses the system of claim 12 above, and Duan et al. further discloses “wherein the plurality 

With respect to claim 18, the combination of Duan et al., Ghanavati and Musaazi et al. discloses the system of claim 12 above, and Duan et al. further discloses “each term comprises a plurality of computing units, and during the evaluating of the plurality of SASs, the computing units are evaluated in parallel by the plurality of processors.” as [Duan et al. (Pg. 12, Implementation of the Proposal Method)];

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128